2022 IL App (1st) 190275-U

                                               No. 1-19-0275

                                           Filed March 17, 2022

                                                                                        Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except for the
     limited circumstances allowed under Rule 23(e)(1).

                                                  IN THE
                                   APPELLATE COURT OF ILLINOIS
                                             FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS,                                 )      Appeal from the
                                                                          )      Circuit Court of
            Plaintiff-Appellee,                                           )      Cook County.
                                                                          )
            v.                                                            )      No. 09 CR 1258
                                                                          )
     GEMAYEL PEACOCK,                                                     )      Honorable
                                                                          )      Carl B. Boyd,
            Defendant-Appellant.                                          )      Judge, presiding


            JUSTICE MARTIN delivered the judgment of the court.
            Presiding Justice Reyes and Justice Lampkin concurred in the judgment.

                                                  ORDER

¶1          Held: Evidence was sufficient to prove beyond a reasonable doubt that defendant had a
                  specific intent to kill when he fired a handgun through the front door of an
                  apartment striking three people; defendant was not entitled to an instruction on
                  child endangerment; defendant’s constitutional right to a speedy trial was not
                  violated; and defendant failed to present evidence to show that his aggregate
                  93-year sentence is unconstitutionally disproportionate when he committed the
                  offense at age 23.

¶2          Following a jury trial, Gemayel Peacock was convicted of the attempted first degree

     murders of Sade Briscoe and her two children, Deniah Smith and Devon Vance, and sentenced to

     an aggregate term of 93 years in prison. He appeals, arguing that the State failed to prove he had a
     No. 1-19-0275


     specific intent to kill when he fired a handgun through the closed door of Briscoe’s apartment

     striking her and both of her children. He also argues that the circuit court erred by refusing to

     instruct the jury on child endangerment, with respect to the child victims, as a lesser-included

     offense. He further contends that his right to a speedy trial was violated since the trial did not

     commence until nearly ten years after his arrest. Finally, he argues his 93-year sentence is an

     unconstitutional de facto life sentence that failed to account for his youth as an “emerging adult”

     of 23 at the time of the offense. We affirm. 1

¶3                                            I. BACKGROUND

¶4           In 2008, Sade Briscoe lived in an apartment located in Riverdale, Illinois, with her two

     children, Deniah Smith, then age four, and Devon Vance, then age one. 2 That year, she began

     dating Peacock, then age 23. In December 2008, Briscoe broke up with Peacock on amicable terms

     and the two stayed in contact. As Briscoe was driving home from work on December 15, 2008,

     she spoke with Peacock over the phone. She described their conversation as friendly. Upon

     arriving at her apartment building, Briscoe noticed Peacock’s vehicle parked nearby. Still

     connected by phone, she asked him if he was there. Peacock confirmed he was and told Briscoe

     that he missed her and wanted to see her.

¶5           Briscoe thought it was strange that Peacock was at her building since he had not mentioned

     his intent to visit during their 45-minute phone conversation. As Peacock, and two other men,

     Keith Anderson and Maurice Brown, exited Peacock’s vehicle and walked toward Briscoe’s

     vehicle, she “felt weird” and locked her doors. Standing outside her door, Peacock demanded she

     open it and asked why she would not.



             1
               In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
             2
               Hereafter, we refer to the children by their first names.
                                                        -2-
     No. 1-19-0275


¶6          Lonnie Vance, Devon’s father, was caring for Devon and Deniah at Briscoe’s apartment.

     Noticing the situation, he went outside and approached Briscoe’s vehicle. Vance and Peacock’s

     party began shouting at each other. Briscoe asked Vance to return to the apartment, and he

     complied. Peacock and his friends returned to his vehicle and drove away. After he left, Briscoe

     exited her vehicle and went inside to her apartment.

¶7          Later, Briscoe began receiving phone calls from Peacock. He was angry and screamed at

     her. Peacock accused Briscoe of ending her relationship with him to resume one with Vance.

     Briscoe also received a call from Peacock’s friend, Stinson Caldwell. Caldwell told Briscoe that

     Vance had threatened Peacock. Caldwell wanted to speak to Vance. Vance, who did not know

     Caldwell, refused to speak to him.

¶8          Around 9 p.m., as Briscoe was getting her children ready for bed, she heard a soft knock

     on the door. She asked, “who is it?” There was no response. Briscoe looked through the peephole

     but saw no one outside the door. To enter the apartment building, a visitor must be “buzzed in” at

     the front gate. That is, a system enables each apartment to communicate with someone at the front

     gate by intercom and residents can unlock the gate by depressing a button. Briscoe had not buzzed

     anyone in. Moments later, there was a second knock. Like the first, there was no response to

     Briscoe’s inquiry, nor did she see anyone through the peephole. Moments later, there was a louder

     knock, followed by someone kicking the door. Briscoe recognized Peacock’s voice angrily

     shouting, “open the f***ing door” and other obscenities. Through the peephole, she saw Peacock

     and Caldwell outside the door. Briscoe told them, “I can’t believe you came over here to jump on

     Lonnie, and you know our kids are here.” As the kicking and shouting continued, Vance placed

     his body against the wooden door to prevent it from opening. In an effort to prevent entry, Briscoe




                                                    -3-
     No. 1-19-0275


     and Vance then moved a sofa against the door. Peacock shouted, “bust through that mother

     f***er!” Then, three gunshots rang out in rapid succession.

¶9          After hearing shots, Briscoe observed that Deniah appeared to be bleeding from her neck.

     Briscoe called 911 as Deniah was turning blue. Following the 911 operator’s direction, Briscoe

     applied pressure to Deniah’s neck as they waited for help. Police officers and paramedics arrived

     and began rendering aid to Deniah. Briscoe then felt a tug on her pant leg. Her son, Devon, showed

     her a hole in his pants and a wound to his leg. The emergency personnel then called for another

     ambulance. Briscoe then felt a burning sensation on her leg. She looked down and observed that

     she, too, was bleeding.

¶ 10        Deniah, Devon, and Briscoe were all treated for single gunshot wounds. Briscoe had been

     struck in the lower leg and, against medical advice, left the hospital the following morning to be

     with her children, who were being treated in a different hospital. Devon, who turned two years old

     the day of the shooting, sustained a “through-and-through” gunshot wound to the inner part of his

     upper leg. Devon’s treating physician placed him in intensive care (ICU) since the force of the

     bullet could have damaged an artery, vein, or nerve in the upper leg. Devon was discharged from

     the hospital 48 hours after he was admitted.

¶ 11        Deniah’s injury was far more serious. The bullet struck near her clavicle, damaging certain

     arteries and veins. Deniah was bleeding heavily and required surgery and transfusions to save her

     life. She lost 70 to 80% of her circulating blood. A two-hour operation succeeded in stopping the

     bleeding. Deniah spent the next four days in the ICU and was discharged on December 22, 2008,

     after spending a week in the hospital.

¶ 12        During their investigation, police found three holes through the center of Briscoe’s door,

     three discharged cartridge casings, and two fired bullets inside the apartment. Briscoe also related



                                                    -4-
   No. 1-19-0275


   to police that Peacock had fired the shots through her door. With that information, the Riverdale

   Police Department issued a bulletin naming Peacock as a suspect in the shooting. Based on the

   Riverdale bulletin, a Sauk Village Police Department officer stopped a vehicle being driven by

   Peacock later that night. Peacock was arrested and transported to a Riverdale police station. While

   there, he agreed to speak with an Assistant State’s Attorney (ASA) and signed a statement

   providing his account of events.

¶ 13        According to Peacock’s statement, he started dating Briscoe in the summer of 2008. He

   “had problems” with Vance, whom Peacock knew to be Devon’s father. Briscoe broke up with

   Peacock on good terms, but they continued to have contact. On December 15, 2008, he and Briscoe

   spoke on the phone and discussed resuming their relationship. Peacock, along with Anderson and

   Brown, drove to Briscoe’s apartment to “surprise her.” Peacock arrived at Briscoe’s building

   before her. He stated that, upon her arrival, she was “acting funny” and locked her car door while

   refusing to get out of the vehicle. Vance approached and “had words” with Anderson.

¶ 14        Peacock left and started exchanging text messages with Briscoe. She insulted him and he

   “felt she had made a fool out of [him].” Peacock then called Caldwell for “backup” because

   Peacock planned to return and fight Vance. Peacock met Caldwell at one location, then drove to

   Caldwell’s home to retrieve a firearm. Afterward, they drove back to Briscoe’s apartment to fight

   Vance.

¶ 15        Peacock, Caldwell, and Anderson entered the apartment building by pressing all the

   individual apartment intercom buttons until someone “buzzed” them in. After entering the building

   and going to Briscoe’s apartment, Caldwell knocked on the door and Peacock heard Briscoe ask,

   “who is it?” They did not respond. Anderson and Peacock kicked the door. Peacock heard Vance




                                                  -5-
   No. 1-19-0275


   say, “that’s Jay”—a reference to Peacock. Peacock then heard Vance say, “f*** that, go get my

   gun.” 3 Peacock’s statement continues as follows:

                    “I knew [Briscoe], [Vance], and both kids were in the apartment. I could hear the

           kids talking loud and making noise inside. I knew [Vance] was on the other side of the door

           when he told [Briscoe] to get his gun.

                    I told [Caldwell] to give me the gun and he handed me his gun. I then fired three

           rounds into the door.”

   Peacock and the others returned to his vehicle, where he handed the gun back to Caldwell. He then

   drove to Caldwell’s residence. Peacock further explained:

                    “[t]his whole thing is about my problems with [Vance], not with [Briscoe]. I went

           to confront [Vance]. I did not see [Vance] when we went back to the apartment. He did not

           open the door and I did not see him with a gun.”

¶ 16       Police went to Caldwell’s residence on the night of the shooting. There, they recovered two

   firearms: a 9-millimeter Kel-Tec semiautomatic pistol with four live rounds in the magazine and

   a Skyy Arms 9-millimeter semiautomatic pistol containing ten live rounds. The Kel-Tec pistol was

   found in a cellular telephone box and twelve 9-millimeter rounds were found in a white sock. An

   investigator from the Illinois State Police testified that the three discharged cartridge casings and

   two fired bullets recovered from Briscoe’s apartment were fired from the Kel-Tec pistol found at

   Caldwell’s residence.

¶ 17       Police also observed visible footwear impressions on the front door to Briscoe’s apartment.

   Portions of the door were cut and sent to the Illinois State Police. An investigator compared the

   impressions to the Nike shoes Peacock was wearing at the time of his arrest. She testified that the


           3
            Vance and Briscoe both testified that Vance did not say “go get my gun.” Both also testified that Vance did
   not possess a firearm at that time and police did not recover a firearm in Briscoe’s apartment.

                                                          -6-
   No. 1-19-0275


   impressions were consistent with Peacock’s right shoe, but she could not render an opinion on

   whether his shoe made the impressions.

¶ 18      The jury found Peacock guilty of three counts of attempted first degree murder. The jury

   also found that in committing the offense against Deniah, Peacock personally discharged a firearm

   causing her great bodily harm. As to the offenses against Briscoe and Devon, the jury found that

   Peacock personally discharged a firearm. Additionally, the jury found Peacock guilty of three

   counts of aggravated battery with a firearm.

¶ 19      At sentencing, the trial court merged the three lesser-included aggravated battery with a

   firearm counts into the three attempted first degree murder counts. The court then noted that the

   jury’s findings on personal discharge of a firearm enhanced the minimum sentence by 20 years for

   the attempted murder counts related to Briscoe and Devon. Likewise, the court noted that a

   mandatory enhancement of 25 years applied upon the jury’s finding that Peacock personally

   discharged a firearm causing great bodily harm to Deniah.

¶ 20      The court further noted that consecutive sentencing would apply if the court found that the

   separate offenses each resulted in severe bodily injury. While recognizing that a gunshot wound

   does not necessarily constitute severe bodily injury, the court discussed several appellate cases that

   examined whether an injury inflicted by a gunshot was found to be severe bodily injury. A graze

   wound, a minor cut, and a wound requiring no more than a few hours in the hospital were examples

   of injuries found not to be severe. In contrast, the court reasoned that the injuries to the victims in

   this case were far more serious and resembled the injuries in cases where courts found the injury

   was severe. Specifically, the court observed that Deniah, shot in the upper chest, lost a large

   amount of blood, required surgery to save her life, and spent several days in the ICU; Devon was

   admitted to the ICU due to concern about vital arteries and veins in the inner leg where he was



                                                    -7-
   No. 1-19-0275


   shot; and Briscoe, who spent a shorter time in the hospital, checked herself out of the hospital

   against medical advice to be with her children. Thus, the court found that all three attempted

   murders resulted in severe bodily injury.

¶ 21      Next, the court found that the trial evidence and other information provided for sentencing

   made several statutory mitigation factors inapplicable. Specifically, the court found: (1) Peacock

   caused bodily harm, (2) he contemplated his conduct could cause bodily harm, (3) he did not act

   under strong provocation, (4) nothing tended to excuse or justify his conduct, (5) no one induced

   or facilitated his conduct, (6) he was not paid to do this, (7) he was on bond at the time of the

   offense having been previously charged with aggravated kidnapping with a firearm and unlawful

   restraint, (8) the conduct could recur as Peacock has anger issues and committed more than one

   armed offense involving a former girlfriend, (9) he was not eligible for probation, (10) he does not

   support his three children, and (11) imprisonment would not endanger a medical condition. At the

   same time, the court found some statutory aggravating factors applied: Peacock caused serious

   harm; he had a history of prior criminal activity; and he committed the offense while released on

   bail for another offense.

¶ 22      Reviewing the presentence investigation report (PSI), the court stated that Peacock’s

   background did not show a predisposition to commit crime. To the contrary, the court noted

   Peacock had a stable and supportive family, he was not abused in any manner, he completed the

   eleventh grade and then a GED, and he played sports. In addition, there was no indication of

   substance abuse or mental health issues. The court commented, “[t]he PSI would seem to indicate

   that [Peacock] finds himself in this situation not due to some troubled upbringing or gangs or drugs

   or an abusive home life, rather it’s because of the choices he made.”

¶ 23      Before announcing sentence, the court remarked as follows:



                                                  -8-
   No. 1-19-0275


                   “The defendant planned this act. He went to go get [Caldwell] and [Anderson]. He

          made the threatening phone calls. He got a gun. And he got a gun while he currently ha[d]

          a pending case involving an aggravated kidnapping with a firearm where the victim [was]

          alleged to be his ex-girlfriend.

                   He returned and he managed to get in without being buzzed into the apartment

          building by Briscoe. This would seem to indicate that he wasn’t there to just have a

          conversation.

                   Particularly troubling is the testimony that happened before the kicking. It was

          described as a quiet ‘knock, knock, knock’ on the outside with no one at the peephole. The

          Court considers this as an attempt to lure the victims to open the door, to get them to open

          the door as multiple co-defendants waited outside.

                   The defendant then kicked the door after he was unable to lure the victims to open

          the door. Briscoe told the defendant that there w[ere] children inside. And when he was

          unable to get inside, he fired multiple times.

                   It’s only because of life-saving actions of the pediatric surgeon that Deniah

          survived[,] in the Court’s opinion. Devon is going to have to live with the fact that his

          birthday is now the anniversary of the day he was shot.”

¶ 24      The court then sentenced Peacock to consecutive prison terms of 41 years for the attempted

   first degree murder of Deniah; 26 years for the attempted first degree murder of Devon; and 26

   years for the attempted first degree murder of Briscoe—an aggregate term of 93 years. The terms

   were also consecutive to Peacock’s prison term for his separate aggravated kidnapping with a

   firearm conviction.




                                                  -9-
   No. 1-19-0275


¶ 25      Peacock later filed a motion requesting the court vacate his sentence and impose a new,

   lower sentence. The motion argued that the aggregate sentence violated the proportionate penalties

   clause of the Illinois Constitution (Ill. Const. 1970, art. 1, § 11) as the sentence was

   disproportionate and, since unsurvivable, did not fulfill the objective of restoring Peacock to useful

   citizenship. The motion further contended that the sentence amounted to an unconstitutional,

   de facto life term that failed to account for Peacock’s age and rehabilitative potential. Noting that

   Peacock relied on authority applicable to juveniles and he was 23 at the time of the offense, the

   court denied the motion. Peacock filed a timely notice of appeal.

¶ 26      Peacock’s trial took place in November 2018, nearly 10 years after the crime and his arrest.

   The State elected to proceed with Peacock’s aggravated kidnapping case first. That case went to

   trial in 2010 and Peacock was sentenced in 2011. During the litigation of that case, Peacock’s

   counsel indicated, on the record in this case, that he wished to wait until the aggravated kidnapping

   case concluded as the resolution of that case could affect how he wished to proceed here. In

   October 2011, Peacock filed a motion to suppress his statement and physical evidence obtained

   following his arrest, which he claimed was unconstitutional. The circuit court granted his motion

   after a hearing in July 2012. The State indicated it would file a motion requesting the court to strike

   its suppression of evidence on the basis that the discovery of such evidence was attenuated from

   the unconstitutional arrest. However, the State obtained three continuances and took six months to

   file that motion. After a hearing in March 2013, the court granted the State’s attenuation motion.

   Peacock then filed a second motion to suppress his statement on grounds that he was not informed

   of his Miranda rights and that he was subjected to coercion. The matter was continued by

   agreement numerous times. A private attorney filed an appearance and the Public Defender, who

   had represented Peacock up to August 2016, withdrew. Peacock amended his motion to suppress



                                                   - 10 -
   No. 1-19-0275


   his statement, asserting that his statement was coerced since he was not provided his requested

   antiseizure medication before he gave his statement. The motion was denied following a hearing

   in December 2017.

¶ 27      Trial was set to begin in April 2018. A month before, the State informed the court of a plea

   offer and the defense requested a continuance to consider it. Two weeks later, a new private

   attorney appeared, and Peacock’s prior counsel withdrew. Peacock then filed a motion to dismiss

   asserting that his constitutional right to a speedy trial had been violated. After reviewing briefs and

   hearing oral argument from both Peacock and the State, the trial court denied the motion to dismiss.

   The court analyzed the issue under the factors established by the United States Supreme Court in

   Barker v. Wingo, 407 U.S. 514 (1972). While noting that the delay was lengthy, the court found

   much of it was attributable to Peacock as he decided to change counsel more than once. By

   contrast, the court did not believe the State’s assignment of different ASAs to the case from time

   to time had prejudiced Peacock. The court found most significant that Peacock failed to assert his

   speedy trial right until filing the motion to dismiss in 2018.

¶ 28                                      II. ANALYSIS

¶ 29      On appeal, Peacock claims that (1) the State failed to prove he had the specific intent to

   kill when he fired a handgun through the closed door of Briscoe’s apartment, (2) the circuit court

   erred by refusing to instruct the jury on child endangerment, with respect to the child victims, as a

   lesser-included offense, (3) his right to a speedy trial was violated since the trial did not commence

   until nearly ten years after his arrest, and (4) his 93-year sentence is an unconstitutional de facto

   life sentence that failed to account for his youth as an “emerging adult” of 23 at the time of the

   offense.

¶ 30                                      A. Specific Intent to Kill



                                                   - 11 -
   No. 1-19-0275


¶ 31      Peacock first argues that the evidence was insufficient to prove that he had a specific intent

   to kill. He requests that we vacate his three attempted first degree murder convictions and remand

   for sentencing on the lesser, merged counts of aggravated battery with a firearm. When a defendant

   challenges the sufficiency of the evidence, we do not retry the defendant or substitute our judgment

   for that of the finder of fact. People v. Teague, 2013 IL App (1st) 110349, ¶ 26. “It is the

   responsibility of the fact finder, not the reviewing court, to determine the credibility of witnesses,

   to resolve any conflicts in the evidence and to draw reasonable inferences from the evidence.” Id.

   Our standard of review is whether, when viewing the evidence in the light most favorable to the

   State, any rational trier of fact could have found the essential elements of the crime beyond a

   reasonable doubt. Id. ¶ 23. We will reverse a conviction for attempted murder only where the

   evidence presented is so unsatisfactory or improbable as to raise a reasonable doubt of the

   defendant’s guilt. People v. Hill, 276 Ill. App. 3d 683, 690 (1995).

¶ 32      To convict a defendant of attempted murder, the State must prove beyond a reasonable

   doubt that (1) the defendant performed an act constituting a substantial step toward the commission

   of first degree murder, and (2) the defendant possessed the specific intent to kill. People v.

   Petermon, 2014 IL App (1st) 113536, ¶ 39.

          “Intent is a state of mind which, if not admitted, can be established by proof of surrounding

          circumstances, including the character of the assault, the use of a deadly weapon, and other

          matters from which an intent to kill may be inferred. Such intent may be inferred when it

          has been demonstrated that the defendant voluntarily and willingly committed an act, the

          natural tendency of which is to destroy another’s life.” [Internal quotation marks omitted.]

          Id.




                                                   - 12 -
   No. 1-19-0275


   “The very fact of firing a gun at a person supports the conclusion that the person doing so acted

   with an intent to kill.” [Internal quotation marks omitted.] Teague, 2013 IL App (1st) 110349, ¶ 26.

¶ 33      Viewing the evidence in the light most favorable to the State, a rational jury could find the

   essential elements to convict Peacock of attempted murder. Trial evidence demonstrated that (1)

   Peacock had a verbal confrontation with Vance outside of Briscoe’s apartment, (2) Peacock was

   angry about Briscoe’s contact with Vance following her breakup with Peacock, (3) Peacock

   returned to Briscoe’s apartment with Caldwell and a handgun, (4) Briscoe made statements

   indicating that she, Vance, and the two small children were inside, (5) Peacock admitted he knew

   they were on the other side of the door, (6) Peacock and Caldwell repeatedly kicked the door and

   demanded that it be opened, (7) Vance was against the door and later moved furniture to prevent

   the door from opening, and (8) shots were fired through the door, striking three people on the other

   side. From that evidence, a rational jury could infer that (1) Peacock believed Vance was on the

   other side of the door, (2) he knew Vance, Briscoe, and her two children were inside the apartment,

   (3) Peacock deliberately obtained a firearm while planning to violently confront Vance,

   (4) Peacock personally fired the handgun through the door, and, ultimately, (5) in voluntarily and

   willfully doing so, he intended to kill whoever was on the other side. Under the doctrine of

   transferred intent, specific intent to kill is proven when, for example, a defendant shoots a person

   other than their intended victim so long as they had the specific intent to kill “someone.” (Emphasis

   in original.) People v. Edmondson, 2018 IL App (1st) 151381, ¶ 65.

¶ 34      In arguing for reversal, Peacock asserts that firing a gun at another person is generally only

   one of several surrounding circumstances supporting an inference of intent to kill. See People v.

   Homes, 274 Ill. App. 3d 612, 622 (1995) (noting that several cases “considered firing a gun at

   another person as one of several surrounding circumstances.”). He contends that the surrounding



                                                  - 13 -
   No. 1-19-0275


   circumstances, apart from his firing through the door, do not support such an inference. We

   disagree. The surrounding circumstances shown in this case were sufficient for the jury to infer

   Peacock fired the gun with intent to kill. Intent to kill can be proven by evidence of “the firing of

   a gun at or towards another person with either malice or a total disregard for human life.” Id. at

   623. The evidence supported that when Peacock fired through the door to Briscoe’s apartment, he

   did so with malice. The shooting was preceded by Briscoe’s breakup with Peacock and his

   unrequited request to rekindle their relationship. Then, Peacock had a verbal altercation with

   Vance outside of Briscoe’s apartment while Briscoe refused to unlock her vehicle doors or further

   engage with Peacock. Peacock reacted angrily, later calling Briscoe to accost her for rejecting him

   for Vance. Instead of cooling off, Peacock decided that being “made a fool of” could not stand and

   escalated matters by returning with his “backup”—Caldwell and a handgun. As he admitted in his

   statement, he arrived wanting a fight. Peacock’s deliberate efforts to retrieve a firearm

   demonstrated that he was also prepared to use deadly force. After arriving, Peacock repeatedly

   kicked the door and yelled for Briscoe or Vance to open it. With his demand unmet and his effort

   to enter unsuccessful, Peacock fired multiple rounds through the door. These circumstances

   indicate intense anger, jealousy, wounded pride, and desire for revenge—all supporting an

   inference that Peacock fired the gun maliciously. Further, from his knowledge of the apartment’s

   size and configuration, and knowing that Briscoe, Vance, and the children were present, the

   circumstances evince Peacock fired the gun with total disregard for their lives. Accordingly, the

   surrounding circumstances provided ample evidence to support the jury’s determination that

   Peacock had a specific intent to kill.

¶ 35       We are unpersuaded by Peacock’s arguments to the contrary. First, his reliance on People

   v. Upton, 230 Ill. App. 3d 365, 372 (1992) is unavailing. In Upton, this court reversed a conviction



                                                  - 14 -
   No. 1-19-0275


   for attempted murder when a defendant fired two shots at a truck with two occupants who were

   repossessing the defendant’s vehicle. One of the occupants was struck by a bullet in the back. Id.

   at 366-67. The conviction, however, was not reversed based on the sufficiency of the evidence.

   Rather, the appellate court found that the trial court erred by not allowing the defendant to testify

   regarding his intent when he fired the gun. Id. at 374. The court also found that the jury should

   have received the defendant’s requested instruction on the lesser offense of reckless conduct. Id.

   at 377. As a remedy, it remanded for a new trial in which the defendant would be allowed to testify

   to his state of mind and the jury instructed on reckless conduct. Id. On retrial, the defendant in

   Upton could still be convicted of attempted murder, meaning a trier of fact could conclude he

   intended to kill when he fired at the truck. The mere fact that the trier of fact could reach the

   opposite conclusion when additional testimony is given, and it has the option to consider a

   lesser-included offense, does not mean the evidence was insufficient. Thus, Upton does not support

   Peacock’s sufficiency of the evidence argument.

¶ 36      We are likewise unpersuaded by Peacock’s argument that an intent to kill was not proven

   since he was not specifically aiming at anyone when he shot through the door. Peacock does not

   cite, nor are we aware of, any authority supporting his proposition that attempted murder requires

   proof of a “specific target.” Rather, this court has found evidence of a specific intent to kill

   “someone” sufficient. Edmondson, 2018 IL App (1st) 151381, ¶ 65. An intent to kill someone is

   shown “where the defendant uses a deadly weapon ‘indiscriminately’ against a group of people.”

   People v. Harris, 2016 IL App (1st) 141744, ¶ 29, rev’d in part on other grounds, 2018 IL 121032

   (quoting People v. Ephraim, 323 Ill. App. 3d 1097, 1108-09 (2001)). That is what occurred here.

   Peacock knew Briscoe, Vance, and the children were inside the apartment. Vance was against the

   door as it was being kicked, he moved furniture against it, and Briscoe spoke to Peacock. In his



                                                  - 15 -
   No. 1-19-0275


   statement, Peacock indicated he heard the children inside the apartment. He further stated that he

   heard Vance say, “go get my gun” and believed him to be on the other side of the door. Thus, the

   evidence supports that Peacock expected someone to be on the other side of the door when he

   fired. It is of no moment that he could not definitively see which specific person was on the other

   side of the door. Even crediting his statement’s explanation that he fired in response to hearing

   Vance say something about a gun, his stated reason supports that he intended to kill. Though

   Peacock did not assert self-defense at trial, a person who uses deadly force under a subjective

   belief in self-defense, as Peacock’s statement suggested, acts intentionally. See People v. Getter,

   2015 IL App (1st) 121307, ¶ 36 (“the specific intent to kill one person in self-defense may be

   transferred to third parties ultimately affected by the acts of self-defense.”).

¶ 37      Apart from that, the evidence also supported that Peacock specifically intended to kill

   Vance. As we noted, a verbal altercation with Vance preceded the incident and Peacock and

   Caldwell referred to Vance in their phone calls with Briscoe. In his statement, Peacock admitted

   that he returned to the apartment for the purpose of attacking Vance. Again, crediting Peacock’s

   statement, he fired in response to Vance asking Briscoe to retrieve a firearm. Thus, the jury could

   reasonably conclude that Peacock intended to kill Vance.

¶ 38      We further reject Peacock’s contention that specific intent to kill was not proven since the

   evidence did not show he made any threats to kill. While accompanying threats can support proof

   of the specific intent to kill, the absence of such threats does not disprove it. Nor does it negate

   otherwise sufficient evidence, as was proven here by the act of firing a handgun through the door

   at the apartment occupants and the surrounding circumstances.

¶ 39      Last, we are unpersuaded that Peacock’s intent was not proven since he did not actually

   kill anyone yet “he had the opportunity to do so.” Peacock likens his case to People v. Thomas,



                                                   - 16 -
   No. 1-19-0275


   127 Ill. App. 2d 444 (1970) and People v. Jones, 184 Ill. App. 3d 412 (1989). In those cases, this

   court reversed attempted murder convictions where “the opportunity for murder was such that

   there was insufficient proof that defendant intended or attempted to commit that crime.” Thomas,

   127 Ill. App. 2d at 456. In Thomas, the defendant entered the victim’s apartment, beat her head

   against a chest of drawers, raped her, robbed her, picked at her face with a knife, cut her on the

   shoulder, and fled. Id. at 455. Similarly, in Jones, three defendants beat a victim during a home

   invasion and armed robbery. Jones, 184 Ill. App. 3d at 415-17. This court found it significant that,

   though armed with a handgun and a knife, the defendants never fired the gun (though they struck

   him in the head with it) nor stabbed the victim with the knife. Id. at 430. That is, they never used

   the deadly weapons in their possession in a deadly manner. The court observed “[a]lthough [the

   victim’s] injuries were serious, there was no evidence presented that they were life-threatening”

   and concluded “[t]he character of the attack *** was not of the type that justifies an inference of

   an intent to kill.” Id.

¶ 40       Peacock argues that if he had intended to kill Vance or anyone else in the apartment, he

   would have, as he had ample opportunity to do so. Specifically, he notes that instead of continuing

   to try to enter the apartment, he “left the premises on his own volition.” Thus, like the defendants

   in Thomas and Jones, Peacock could have done more to try to kill someone inside the apartment,

   but, instead, he chose to leave.

¶ 41       We find this case distinguishable from Thomas and Jones. Unlike those cases, Peacock

   used a deadly weapon in a deadly manner by firing a handgun through the door with people on the

   other side. He did not merely use the handgun as a threat of force to facilitate a robbery or rape

   like the Thomas and Jones defendants. Further, he inflicted a life-threatening injury to Deniah,




                                                  - 17 -
   No. 1-19-0275


   who survived thanks to prompt and capable medical treatment. The shooting could have easily

   resulted in death.

¶ 42      In sum, when Peacock fired the handgun under the circumstances shown at trial, he took a

   substantial step toward the commission of first degree murder with the specific intent to kill. The

   crime of attempted murder was complete at that point. It is of no import that he did not make any

   additional effort to deliver a coup de grâce. We find that a rational fact finder could conclude that

   Peacock possessed a specific intent to kill, and we do not find the evidence so improbable or

   unsatisfactory to raise a reasonable doubt.

¶ 43                              B. Child Endangerment Instruction

¶ 44      Peacock next argues that the trial court erred by refusing his request to instruct the jury on

   child endangerment. He asserts that the lesser offense of child endangerment was included in the

   counts of attempted first degree murder and aggravated battery with a firearm, regarding Deniah

   and Devon. As such, he contends the jury could have found him guilty of child endangerment

   while acquitting him of the greater charges and, thus, he was entitled to a child endangerment

   instruction.

¶ 45      A defendant is entitled to have the jury instructed on a less serious offense than those

   charged if both (1) the less serious charge is included in the charged offense and (2) the evidence

   adduced at trial would permit a jury to rationally find the defendant guilty of the lesser offense yet

   acquit the defendant of the greater offense. People v. Hamilton, 179 Ill. 2d 319, 323-24 (1997).

   Illinois courts use the charging instrument approach to determine whether an offense is

   lesser-included. People v. Kennebrew, 2013 IL 113998, ¶ 39. Under the charging instrument

   approach, courts examine whether the facts alleged in the charging instrument contain a broad

   foundation or main outline of the lesser offense. Id. ¶ 30. Whether an offense is lesser-included of



                                                   - 18 -
   No. 1-19-0275


   a charged offense is an issue of law reviewed de novo. Id. ¶ 18. However, we review a trial court’s

   refusal to give a tendered instruction on a lesser-included offense for an abuse of discretion. People

   v. McDonald, 2016 IL 118882, ¶ 42. “[A]n abuse of discretion occurs where the trial court’s

   decision is arbitrary, fanciful, or unreasonable to the degree that no reasonable person would agree

   with it.” Id. ¶ 32.

¶ 46       Holding aside the issue of whether the facts alleged in Peacock’s indictment contain a

   broad foundation or main outline of child endangerment, we do not find that Peacock was entitled

   to a child endangerment instruction. The evidence did not permit the jury to rationally find him

   guilty of child endangerment yet acquit him of attempted first degree murder or aggravated battery

   with a firearm of Deniah and Devon. The child endangerment statute makes it unlawful to willfully

   cause or permit a child’s life or health to be endangered or “placed in circumstances that endanger”

   the child’s life or health. 720 ILCS 5/12-21.6(a) (West 2004). “[B]y its plain meaning, the term

   ‘endanger’ refers to a potential or possibility of injury. The term does not refer to conduct that will

   result or actually results in harm, but rather to conduct that could or might result in harm.”

   (Emphasis added.) People v. Jordan, 218 Ill. 2d 255, 270 (2006); see also Black’s Law Dictionary

   547 (7th ed. 1999) (defining “endangerment” as “[t]he act or an instance of putting someone or

   something in danger; exposure to peril or harm.”). In this case, the evidence adduced at trial

   showed that Peacock’s conduct resulted in actual harm to Deniah and Devon. He did not merely

   expose them to potential harm.

¶ 47       A case Peacock cites for support illustrates this distinction. In People v. Belknap, 396 Ill.

   App. 3d 183 (2009), the defendant was convicted of first degree murder and endangering the life

   of a 6-year-old. Peacock offers Belknap to assert that “the same set of circumstances” support both

   charges. However, a closer reading of Belknap shows that the defendant’s charges in that case



                                                   - 19 -
   No. 1-19-0275


   were not premised on identical conduct: he was charged and convicted of first degree murder for

   repeatedly striking the child who ultimately died from blunt force trauma to her brain, but he was

   charged and convicted of child endangerment for his conduct following the beating. Instead of

   seeking necessary medical attention for the child, the defendant left the injured child, who was in

   his care, unattended for hours while he used methamphetamine in the garage. Id. at 204. That

   conduct, by itself and apart from the beating, placed the child in circumstances that endangered

   her life. Thus, while the offenses in Belknap were related and shared some common facts, child

   endangerment was not included in first degree murder. They were charged separately, and different

   aspects of the defendant’s conduct supported the distinct convictions. The same is not true in this

   case. Peacock’s conduct of shooting through the door simultaneously endangered Deniah and

   Devon’s lives and caused them actual bodily injury. So, even if guilty of child endangerment by

   that conduct, the jury could not also rationally acquit Peacock of the greater offense of aggravated

   battery with a firearm. The same conduct shows that he knowingly injured Deniah and Devon by

   means of discharging a firearm—the essential elements of aggravated battery with a firearm. See

   720 ILCS 5/12-4.2(a) (West 2004). Accordingly, Peacock was not entitled to an instruction on

   child endangerment and the trial court did not err in refusing to give it.

¶ 48                                      C. Speedy Trial

¶ 49      The nature of the constitutional guarantee to a speedy trial is imprecise. People v. Crane,

   195 Ill. 2d 42, 47 (2001) (citing Barker, 407 U.S. at 521). The statutory right, which proscribes a

   certain time to bring a defendant to trial, is not equivalent to the constitutional right. Id. at 48.

   Rather, the statute “operates to prevent the constitutional claim from arising except in cases

   involving prolonged delay or novel issues.” [Internal quotation marks omitted.] Id. So, when a

   defendant asserts a violation of his constitutional right to a speedy trial, we assess the balance of



                                                   - 20 -
   No. 1-19-0275


   four factors: (1) the length of the delay, (2) the reasons for the delay, (3) the prejudice, if any, to

   the defendant, and (4) the defendant’s assertion of his right (the Barker factors). Id. (citing Barker,

   407 U.S. at 530). We review whether a defendant’s constitutional right to a speedy trial has been

   violated de novo. Id. at 52.

¶ 50      A delay of one year is “presumptively prejudicial.” Id. at 52-53. The presumption does not

   imply actual prejudice to the defendant; rather, it triggers the court’s duty to consider the remaining

   Barker factors. People v. Echols, 2018 IL App (1st) 153156, ¶ 21. Since Peacock was arrested in

   December 2008, indicted in January 2009, and not tried until November 2018, the delay in this

   case was clearly more than one year and presumptively prejudicial. Thus, we continue our inquiry.

¶ 51      The State bears the burden to justify the delay. Crane, 195 Ill. 2d at 53. We afford different

   weight to different reasons. Id. Reasons such as the unavailability or inability to locate a witness

   or a judge’s illness are valid and justify reasonable delays. Id. at 53-54. But bad faith on the part

   of the State or intentional delay to gain a tactical advantage should be given great weight. Echols,

   2018 IL App (1st) 153156, ¶ 25. More neutral reasons, such as a crowded court docket, faulty

   police procedure, negligence, or incompetence, still weigh against the State, but to a lesser degree.

   Crane, 195 Ill. 2d at 53. The defendant need only show that the delay was not attributable to his

   actions. Echols, 2018 IL App (1st) 153156, ¶ 25.

¶ 52      Different reasons account for different periods of delay in this case. The delay through

   mid-2011 is attributable to Peacock’s separate aggravated kidnapping case. The State elected to

   proceed on that case first, which Illinois’s speedy trial statute permits. See 725 ILCS 5/130-5(e)

   (West 2004). Likewise, Peacock’s counsel expressed on the record that he wished to resolve that

   case before proceeding with this one. The delay from October 2011 through July 2012 was




                                                   - 21 -
   No. 1-19-0275


   occasioned by Peacock’s motion to quash arrest and suppress evidence. The State was not prompt

   in filing its attenuation motion, but the record does not support any bad faith behind that delay.

¶ 53      After the attenuation motion was granted in March 2013, Peacock filed a new motion to

   suppress his statement, asserting different grounds from his first motion. Considerable delay

   ensued for various reasons, including defense requests for continuances, unavailable witnesses,

   missing reports, competing trial obligations of the judge and ASAs, and, on one occasion,

   Peacock’s absence when Illinois Department of Corrections (IDOC) did not transport him when

   requested. In addition, Peacock obtained new counsel who requested time to review discovery and

   filed an amended motion to suppress. The suppression hearing finally took place in December

   2017. Though lengthy, in our review of the record, the delays during this period do not weigh

   heavily against the State since such delays were either attributable to Peacock, excusable for valid

   reasons, or resulted from negligence or lack of diligence; not bad faith or intent to gain a tactical

   advantage.

¶ 54       Following the resolution of Peacock’s motion to suppress, the case moved into a trial

   posture until Peacock, through new counsel, filed his motion to dismiss on speedy trial grounds.

   Contrary to his argument on appeal, the record shows the April 2018-filed motion to dismiss was

   Peacock’s first assertion of his right to a speedy trial. Years earlier, in October 2012, Peacock’s

   counsel stated that he was demanding trial in response to the State’s request for a continuance to

   file its attenuation motion. However, defense counsel ultimately agreed to the continuance and did

   not persist in the trial demand. At every other appearance, Peacock either agreed to or requested

   continuances. After the denial of his motion to dismiss, Peacock asserted his speedy trial right

   again on October 5, 2018, when the court granted a continuance since a physician witness was

   unavailable. The jury trial commenced on the next date, November 13, 2018.



                                                  - 22 -
   No. 1-19-0275


¶ 55        Peacock does not claim that any actual prejudice resulted. He simply relies on the length

   of the delay. This court has remarked, “[p]rotracted delay can make it unnecessary for a defendant

   to show actual prejudice.” People v. Singleton, 278 Ill. App. 3d 296, 301 (1996). And we have

   found delays much shorter than 10 years presumptively prejudicial. See id. (collecting cases).

   However, we find those cases distinguishable.

¶ 56       In Singleton, the defendant was arrested more than four years after being indicted for a

   drug offense. Id. at 297. The State claimed he was a fugitive, yet the defendant was in custody on

   five different occasions after his indictment and was prosecuted on two different cases involving

   similar drug sales to the same undercover police officer. Id. at 297, 300. The court found the State’s

   explanation was “woefully inadequate” and did not justify the delay.

¶ 57       Similarly, the defendant in People v. Belcher, 186 Ill. App. 3d 202, 203 (1989), was in

   IDOC custody for most of the more than two years between being charged and arrested. The

   defendant was unaware of the charges (id. at 207) and the State offered no explanation for the

   delay. Id. at 208.

¶ 58       The State, likewise, failed to justify a lengthy delay in arresting a defendant on drug charges

   when he could have been easily located in People v. Yeager, 84 Ill. App. 3d 415 (1980). In addition,

   the defendant asserted that the delay impaired his ability to prepare a defense as he could not

   remember the days of the alleged offenses three years before his arrest. The defendant in People

   v. Nichols, 60 Ill. App. 3d 919, 923-24 (1978) asserted her defense would be difficult to establish

   due to the passage of almost three years between the offense and her arrest. Like the defendant in

   Yeager, she was not difficult to locate, and the state’s admitted “incompetence” was an insufficient

   excuse for the delay. Id. at 925.




                                                   - 23 -
   No. 1-19-0275


¶ 59      In each of those cases, the reasons for the delay weighed so heavily against the State that

   prejudice was presumed. Singleton, 278 Ill. App. 3d at 301. Not so here. The State elected to

   proceed with Peacock’s other case first. He filed motions to suppress that resulted in prolonging

   the litigation, which is not uncommon for such motions. And substantial portions of the delay were

   attributable to Peacock. In addition, Peacock was aware of the charges and does not assert that the

   delay impaired his ability to prepare for trial. We are also mindful that “abridgment of the right to

   a speedy trial may, at times, work to the advantage of the accused and against the State.” Crane,

   195 Ill. 2d at 47. Consequently, we do not presume he was prejudiced based solely of the length

   of the delay.

¶ 60      Balancing the four Barker factors, we do not find that Peacock’s constitutional right to a

   speedy trial was violated. As we observed, the delay was regrettably long, but the reasons for it do

   not weigh heavily against the State, Peacock failed to assert his speedy trial right until filing his

   motion to dismiss in 2018, and he was not prejudiced by the delay.

¶ 61                              D. De Facto Life Sentence

¶ 62      Peacock was subject to a mandatory minimum prison term of 83 years: six years for each

   attempted murder, a 25-year firearm enhancement regarding Deniah, and 20-year firearm

   enhancements for Briscoe and Devon, all to be served consecutively due to the court’s finding of

   severe bodily harm. The court imposed sentences that amounted to a total prison term of 93 years.

   In his motion requesting the court to reconsider the 93-year sentence, Peacock argued that the

   sentence was unconstitutional since he, as a young adult of age 23, was more like a juvenile and

   should be afforded an opportunity for release in his 50s or 60s. He contended the unsurvivable

   93-year sentence deprived him of such an opportunity and was imposed without consideration of

   his youth. The trial court denied Peacock’s motion, observing that the constitutional protection



                                                  - 24 -
   No. 1-19-0275


   regarding de facto life sentences had not been extended to persons who were legal adults at the

   time of their offense.

¶ 63      On appeal, Peacock renews his argument that he was given an unconstitutional de facto

   life sentence. Peacock points to authority requiring different sentencing considerations for adults

   and juveniles. See, e.g., Miller v. Alabama, 567 U.S. 460, 471 (2012) (“children are

   constitutionally different from adults for purposes of sentencing.”). In Miller, the United States

   Supreme Court held that sentencing a juvenile to mandatory life without the possibility for parole

   violates the eighth amendment to the United States Constitution. Id. at 479. The Court observed

   that juveniles have a “lack of maturity and an underdeveloped sense of responsibility,” which leads

   to “recklessness, impulsivity, and heedless risk-taking.” Id. at 471. Juveniles are also more

   vulnerable to negative influences and outside pressures, have limited control over their own

   environment, and “lack the ability to extricate themselves from horrific, crime-producing settings.”

   Id. The Court further reasoned that a juvenile’s character is not as well-formed as an adult’s. Id. A

   juvenile’s traits are “less fixed,” and their actions are “less likely to be evidence of irretrievable

   depravity.” Id. Recognizing these attributes, the Court found that a mandatory sentence of life

   without the possibility of parole is disproportionate when applied to a juvenile since such a

   sentencing scheme precludes consideration of youth and its attendant characteristics. Id. at 476.

   The Miller decision did not categorically bar courts from sentencing juveniles to life

   imprisonment; it only required that the sentencing court consider the offender’s youth and

   attendant characteristics before imposing such a penalty. Id. at 483.

¶ 64      Here, Peacock argues that the designation of adulthood beginning at age 18 is arbitrary and

   “emerging adults” like him should be afforded the protection that Miller and its progeny provide

   for juveniles. He asserts that neuroscience has shown brain development continues past age 18;



                                                   - 25 -
   No. 1-19-0275


   therefore, young adults, like juveniles, have a high capacity for reform and rehabilitation. Since

   the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. 1, § 11) calls

   for penalties to include “the objective of restoring the offender to useful citizenship,” Peacock

   contends sentences imposed on young adult offenders should afford a “meaningful opportunity to

   obtain release based on demonstrated maturity and rehabilitation,” just as with juveniles. Miller,

   567 U.S. at 479. He requests that we vacate his sentence and remand for a new sentencing hearing

   for the trial court to consider his youth and attendant circumstances and impose a sentence that

   would allow him “the opportunity to learn from his mistakes and eventually become a productive

   member of society.”

¶ 65      In applying Miller, our supreme court has extended the protection to juveniles sentenced

   to mandatory prison terms so lengthy that the sentence amounts to the functional equivalent of life

   without parole, termed de facto life. People v. Reyes, 2016 IL 119271, ¶¶ 5, 9. The court also

   extended the protection to discretionary natural life or de facto life sentences. People v. Holman,

   2017 IL 120655, ¶ 40. Later, the court resolved that a prison term constitutes de facto life if greater

   than 40 years. People v. Buffer, 2019 IL 122327, ¶ 40.

¶ 66      Thus far, neither the United States nor Illinois Supreme Courts have extended Miller’s

   reasoning to young adults. Indeed, our supreme court has expressly rejected that the eighth

   amendment protection articulated in Miller applies to persons who reached their 18th birthday

   prior to their offense. People v. Harris, 2018 IL 121932, ¶ 61. Nevertheless, the court left open the

   possibility that young adult offenders may be able to challenge their sentence on grounds

   comparable to Miller through an as-applied challenge under the proportionate penalties clause of

   the Illinois Constitution. Id. ¶ 46. To assert such claim, a defendant must present “evidence about

   how the evolving science on juvenile maturity and brain development that helped form the basis



                                                   - 26 -
   No. 1-19-0275


   for the Miller decision applies to defendant’s specific facts and circumstances.” Id. Basic

   information about a defendant, like that contained in a presentence investigation report, is

   insufficient. Id; see also People v. House, 2021 IL 125124, ¶¶ 29-32 (finding the record inadequate

   to conclude that 19-year-old offender’s natural life sentence was unconstitutional; offender’s age

   and limited role as an accomplice to a triple murder were insufficient to make an as-applied

   challenge).

¶ 67      The record from Peacock’s sentencing hearing does not contain evidence about how the

   evolving science on juvenile maturity and brain development that helped form the basis for the

   Miller decision applies to his specific facts and circumstances. Instead, his postsentencing motion

   and appellate briefs largely make generic arguments that could be advanced by any young adult

   offender. And the few assertions specific to him merely repeat basic information contained in his

   presentence investigation report. Thus, with the record before us, we could not conclude that

   Miller-type reasoning applies to Peacock, rendering his sentence unconstitutional.

¶ 68      In addition, while this court has found that some young adult offenders were entitled to

   further postconviction proceedings to develop a record supporting their as-applied proportionate

   penalties challenges, such offenders were 18 or 19 years old when they committed their offenses.

   See, e.g., People v. Minniefield, 2020 IL App (1st) 170541. By contrast, this court has generally

   found that defendants who were age 21 or over could not advance similar claims since “the line of

   adulthood has been drawn at age 21.” People v. Green, 2022 IL App (1st) 200749, ¶ 42 (21-year-

   old offender); see also People v. Humphrey, 2020 IL App (1st) 172837 (21-year-old offender);

   People v. Rivera, 2020 IL App (1st) 171430 (23-year-old offender); People v. Suggs, 2020 IL App

   (2d) 170632 (23-year-old offender); but see People v. Savage, 2020 IL App (1st) 173135, ¶ 78

   (21-year-old defendant made “arguable” claim to permit further proceeding when petition was



                                                 - 27 -
   No. 1-19-0275


   supported by evidence tending to show his lifelong drug addiction and mental health “rendered

   him functionally younger than his chronological age”). Thus, applying current law, we cannot

   consider Peacock a youthful offender.

¶ 69                                    III. CONCLUSION

¶ 70               Based on the foregoing, we affirm the judgment of conviction and sentence.

¶ 71               Affirmed.




                                                 - 28 -